               Case 3:19-cv-00807-RS Document 57 Filed 03/08/19 Page 1 of 6



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   WILLIAM C. PEACHEY
     Director
 3   EREZ REUVENI
     Assistant Director
 4
     Office of Immigration Litigation
 5   U.S. Department of Justice, Civil Division
     P.O. Box 868, Ben Franklin Station
 6   Washington, DC 20044
 7   Tel: (202) 307-4293
     Email: Erez.R.Reuveni@usdoj.gov
 8   PATRICK GLEN
     Senior Litigation Counsel
 9   ARCHITH RAMKUMAR
10   T. BENTON YORK
     Trial Attorneys
11
12
13
                               UNITED STATES DISTRICT COURT
14                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16                                                )
      Innovation Law Lab, et al.,                 )
17                                                )
                    Plaintiffs,                   )
18
                                                  )
19    v.                                          )       Civil Action No. 3:19-cv-0807-RS
                                                  )
20    Kirstjen Nielsen, et al.,                   )
                                                  )
21
                    Defendants.                   )
22                                                )

23         Defendants’ Statement on the Scheduling of Any Motion Practice Concerning the

24                                         Administrative Record

25          The government respectfully submits this statement on scheduling in response to Plaintiffs’

26   “Motion to Set a Briefing Schedule for a Motion to Complete the Record.” ECF No. 50.

27          The Court need not set a schedule on the administrative record at this time. As Plaintiffs

28   themselves state, “the Court may assume for purposes of deciding Plaintiffs’ Motion for


     DEFENDANTS’ STATEMENT ON SCHEDULING
     Innovation Law Lab v. Nielsen,                   1
     Case No. 3:19-cv-0807-RS
               Case 3:19-cv-00807-RS Document 57 Filed 03/08/19 Page 2 of 6




 1   Preliminary Injunction, as well as their Motion to Consider Plaintiffs’ Evidence and Defendants’
 2   Motion to Strike Extra-Record Evidence, that the administrative record is complete at this time.”
 3   ECF 50 at 2. And that is as it should be, given that Plaintiffs do not in any of their current filings
 4   suggest, let alone demonstrate, that the government is not entitled to the presumption that the
 5   voluminous record it produced is complete. See, e.g., Cook Inletkeeper v. EPA, 400 F. App’x 239,
 6   240 (9th Cir. 2010) (when the government certifies an administrative record, the government is
 7   entitled to a presumption that the record is the full, complete record, a presumption that can only
 8   be rebutted with “clear evidence to the contrary”); McCrary v. Gutierrez, 495 F. Supp. 2d 1038,
 9   1041 (N.D. Cal. 2007) (Seeborg, M.J.) (“An agency’s designation and certification of the
10   administrative record is treated like other established administrative procedures, and thus entitled
11   to a presumption of administrative regularity.”).1
12          Given the current posture of this case, Plaintiffs’ failure to present clear evidence that the
13   record is incomplete, and Plaintiffs’ request with regard to resolution of the pending motion for
14   preliminary injunction based on the certified administrative record the government produced, ECF
15
     1
16     Plaintiffs do not citeany authority requiring the government to meet and confer with Plaintiffs
     before it certifies an administrative record. Local Rule 16-5 (establishing no such requirement, and
17   instead requiring only that the record be served prior to briefing for summary judgment begins, no
     less than 90 days from the date of service); see, e.g., San Luis & Delta-Mendota Water Auth. v.
18   Jewell, No. 115CV01290LJOGSA, 2016 WL 3543203, at *19 (E.D. Cal. June 23, 2016) (“the
19   argument that a plaintiff . . . should be permitted to participate in an agency’s record compilation
     as a matter of course contravenes the standard presumption that the agency properly designated
20   the Administrative Record.”); Nat’l Ass’n of Chain Drug Stores v. U.S. Dep’t of Health & Human
     Servs., 631 F. Supp. 2d 23, 27 (D.D.C. 2009) (same); Indeed, such a requirement would be contrary
21
     to controlling law that “[t]he task of the reviewing court is to apply the appropriate APA standard
22   of review to the agency decision based on the record the agency presents to the court,” and if for
     some reason the record does not permit such review, “the proper course, except in rare
23   circumstances, is to remand to the agency for additional investigation or explanation.” Fla. Power
     & Light Co. v. Lorion, 470 U.S. 729, 743-44 (1985) (emphasis added). “The reviewing court is not
24
     generally empowered to conduct a de novo inquiry into the matter being reviewed,” id., and
25   Plaintiffs have no role to play in the agency’s compilation of a record, as review is limited to “the
     administrative record already in existence, not some new record made initially in the reviewing
26   court” by Plaintiffs or anyone else. Camp v. Pitts, 411 U.S. 138, 142 (1973); Nat’l Wildlife Fed’n
     v. Burford, 871 F.2d 849, 855 (9th Cir. 1989) (court reviews “administrative record in existence
27
     at the time of the decision to act”) (emphasis added); see San Luis & Delta-Mendota Water Auth.
28   v. Locke, 776 F.3d 971, 992 (9th Cir. 2014) (contrary rule fails to “afford[] sufficient deference to
     the agency's action”).

     DEFENDANTS’ STATEMENT ON SCHEDULING
     Innovation Law Lab v. Nielsen,                    2
     Case No. 3:19-cv-0807-RS
               Case 3:19-cv-00807-RS Document 57 Filed 03/08/19 Page 3 of 6




 1   50 at 2, there is no exigency necessitating addressing any issues Plaintiffs might raise with respect
 2   to the administrative record at this time. See Ctr. for Food Safety v. Vilsack, No. 11-1310-SC, 2011
 3   WL 5038500, at *3 (N.D. Cal. Oct. 24, 2011) (declining to decide motion to complete the record
 4   at summary-judgment stage where movant requested that the court resolve pending motion without
 5   halting briefing schedule).
 6          Rather, if the Court denies transfer to the Southern District, and even then only once the
 7   Court decides the motion for preliminary injunction, then the next deadline in this case will be for
 8   Defendants to answer or otherwise file a responsive pleading 60 days from service (which was
 9   February 28, 2019) on April 29, 2019. Absent unforeseen developments, Defendants anticipate
10   moving to dismiss pursuant to Fed. R. Civ. P. 12(b) at that time. Should the Court deny any aspect
11   of that motion, only then would the issue of the administrative record be ripe for adjudication as
12   part of a schedule for resolution of the case on cross-motions for summary judgment. See, e.g.,
13   Gill v. Dep’t of Justice, No. 14-CV-03120-RS (KAW), 2015 WL 9258075, at *4 (N.D. Cal. Dec.
14   18, 2015) (deciding motion to complete record after answer filed but before motions for summary
15   judgment are decided, over one year after case was initiated); Ctr. for Biological Diversity v. U.S.
16   Bureau of Land Mgmt., No. C-06-4884-SI, 2007 WL 3049869, at *1 (N.D. Cal. Oct. 18, 2007)
17   (deciding “motion to complete the administrative record” only when issue of “motion[s] for
18   summary judgment” ripened); cf. Local Rules 16-5, 56. Only at that time would it make sense to
19   brief disputes about the contents of the administrative record, assuming Plaintiffs can actually
20   articulate a genuine concern with the record by then.
21          Accordingly, the Court should not issue any order with respect to Plaintiffs’ request for a
22   briefing schedule on Plaintiffs’ possible future disputes as to the contents of the administrative
23   record at this time. If the Court ultimately determines not to transfer this case to the Southern
24   District of California and if the Court denies in any part Defendants’ forthcoming motion to
25   dismiss, then, and only then, would it be necessary to consider a schedule with respect to Plaintiffs’
26   yet-to-be-filed motion concerning hypothetical disputes about the administrative record as part of
27   a summary judgment schedule.
28   //


     DEFENDANTS’ STATEMENT ON SCHEDULING
     Innovation Law Lab v. Nielsen,                    3
     Case No. 3:19-cv-0807-RS
               Case 3:19-cv-00807-RS Document 57 Filed 03/08/19 Page 4 of 6



                                              Respectfully submitted,
 1
 2                                            JOSEPH H. HUNT
                                              Assistant Attorney General
 3
                                              WILLIAM C. PEACHEY
 4
                                              Director
 5
                                           By: /s/ Erez Reuveni
 6                                            EREZ REUVENI
 7                                            Assistant Director
                                              Office of Immigration Litigation
 8                                            U.S. Department of Justice, Civil Division
                                              P.O. Box 868, Ben Franklin Station
 9                                            Washington, DC 20044
10                                            Tel: (202) 307-4293
                                              Email: Erez.R.Reuveni@usdoj.gov
11
                                              PATRICK GLEN
12                                            Senior Litigation Counsel
13
                                              ARCHITH RAMKUMAR
14                                            T. BENTON YORK
                                              Trial Attorneys
15
16   Dated: March 8, 2019                     Attorneys for Defendants

17
18
19
20
21
22
23
24
25
26
27
28


     DEFENDANTS’ STATEMENT ON SCHEDULING
     Innovation Law Lab v. Nielsen,              4
     Case No. 3:19-cv-0807-RS
               Case 3:19-cv-00807-RS Document 57 Filed 03/08/19 Page 5 of 6




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on March 8, 2019, I electronically filed the foregoing document with
 3   the Clerk of the Court for the United States Court of for the Northern District of California by
 4   using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
 5   accomplished by the CM/ECF system.
 6
                                     By: /s/ Erez Reuveni
 7
                                         EREZ REUVENI
 8                                       Assistant Director
                                         United States Department of Justice
 9                                       Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     DEFENDANTS’ STATEMENT ON SCHEDULING
     Innovation Law Lab v. Nielsen,                 5
     Case No. 3:19-cv-0807-RS
               Case 3:19-cv-00807-RS Document 57 Filed 03/08/19 Page 6 of 6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     DEFENDANTS’ OPPOSITION TO MOTION
     FOR TEMPORARY RESTRAINING ORDER
     Innovation Law Lab v. Nielsen,         1
     Case No. 3:19-cv-0807-RS
